Citation Nr: 0925769	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

In March 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims folder.  

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reports symptoms of tinnitus since his 
exposure to engine noise during service.  

2.  The Veteran has a current diagnosis of tinnitus.

3.  The overall record tends to support a finding that the 
Veteran's current tinnitus is both related to noise exposure 
in service, and proximately due to his service-connected 
hearing loss.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered

Pertinent Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990)

Facts and Discussion

The Veteran seeks service connection for tinnitus on either a 
direct or secondary basis.  As to direct service connection, 
the Veteran asserts that he was exposed to significant engine 
noise in service and has had bilateral tinnitus ever since.  
Specifically, he testified in March 2009 that his tinnitus 
began when he was working in the engine room of a ship during 
active duty and that it has worsened in severity and 
frequency since that time. 

Although there are no documented in-service complaints 
referable tinnitus, the Veteran's December 1970 separation 
examination does show bilateral "defective" hearing; 
further, a 1975 periodic naval reserve examination reveals a 
diagnosis of high frequency hearing loss.  

Based on this evidence, in part, the RO denied service 
connection for tinnitus, but granted a claim of service 
connection for bilateral hearing loss pursuant to a September 
2005 rating decision.  The Veteran alternatively asserts that 
his tinnitus is secondary to his now service-connected 
bilateral hearing loss.  

Again, there are no documented complaints or treatment for 
tinnitus in the Veteran's service treatment records.  The 
post-service medical evidence includes an August 2005 VA 
audiological examination, a December 2008 letter from the 
Veteran's private otolaryngologist (ENT), the Veteran's March 
2009 hearing testimony, and a lay statement from the 
Veteran's longtime friend, C.C.  

At his March 2009 hearing before the undersigned, the Veteran 
testified that he first noticed the ringing in his ears 
during service, and that he sought treatment from the ship's 
doctor but was told that the ringing was normal given his 
environment.  He further stated that he has experienced near-
constant ringing in his ears since the time of active duty.  
Additionally, he has submitted a lay statement from a friend,  
C.C., who reported that he has witnessed the Veteran's 
hearing difficulties and complaints of buzzing/ringing in his 
ears since the 1970's.  In this regard, it is noted that the 
Veteran and his friend are competent to give evidence about 
the symptoms the Veteran experienced and/or observable 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Here, the Board finds no reason to doubt the 
credibility of either the Veteran or his friend, and 
therefore, their statements as to continuity of 
symptomatology are ultimately deemed to be credible. 

Turning to the medical evidence of record, the Board notes 
that there are two opposing medical opinions.  One opinion 
supports a finding of service connection for tinnitus as 
secondary to hearing loss, while the other opinion provides a 
negative nexus between the Veteran's tinnitus and service.  

Specifically, a December 2008 letter from the Veteran's ENT 
states that the Veteran has "significant tinnitus" which is 
secondary to his service-connected high frequency hearing 
loss.  Here, the Board again notes that service connection 
may also be granted for a disability which is proximately due 
to and the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2008).  Therefore, based on the private 
medical opinion above, service connection for tinnitus as 
secondary to the service-connected hearing loss is warranted.  

The Board has also considered the August 2005 VA opinion 
which found that the Veteran's hearing loss, but not 
tinnitus, was due to service.  However, the Board finds that 
the medical opinion is of limited probative weight because 
the examiner did not fully assess the value of the lay 
evidence presented in favor of the claim.  

Based on the ENT's unequivocal opinion that the Veteran's 
tinnitus is secondary to the service-connected hearing loss, 
and additionally considering the Veteran's in-service noise 
exposure, his subjective report of constant ringing in his 
ears since service, and after resolving any reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted for tinnitus on either a direct or 
secondary theory of entitlement.  

The Board also notes that the evidence being considered in 
this decision includes medical evidence which was not 
considered by the RO.  The Board finds, however, that there 
is no prejudice to the Veteran in the Board considering such 
evidence without first remanding the case to the RO.  In this 
regard, the Board notes that the evidence includes the 
December 2008 letter from the Veteran's private ENT, Dr. 
J.D., which forms the basis of the foregoing grant of service 
connection.  In light of the favorable decision in this case, 
the Board concludes that resolution of the appeal in favor of 
the Veteran at this time is the course of action most 
favorable to the Veteran.  Thus, the appeal may be 
adjudicated without remand for further notification or other 
procedural action.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

As to the claim for an initial compensable rating for 
bilateral hearing loss, the Veteran asserts that this 
condition has increased in severity since the last VA 
audiological examination in 2005.  See Hearing Transcript, 
pp. 7-8.  In addition, recently submitted evidence from the 
Veteran's private ENT does, indeed, suggest that his hearing 
loss has progressively worsened.  See December 2008 Medical 
Statement (and accompanying Audiological Evaluation of the 
same date) from Dr. J.D., Arkansas Otolaryngology Center, 
December 2008.  

Therefore, a new examination is necessary to determine the 
current severity of this service-connected condition.  
Indeed, assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating).  

With regard to the audiological examination, the Board notes 
that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Accordingly, as outlined below, a reexamination is necessary 
to verify the current severity because the Veteran's 
testimony and recently submitted medical evidence indicates 
the possibility that there has been a material change in the 
severity of the bilateral hearing loss. See 38 C.F.R. § 3.327 
(2008).  

Finally, as noted above, the Veteran has submitted additional 
evidence relevant to his hearing loss claim since the 
December 2006 supplemental statement of the case (SSOC).  
This additional evidence includes a December 2008 letter from 
the Veteran's private ENT showing continuing treatment for 
hearing loss and an audiological examination.  Since he did 
not submit a waiver of initial RO consideration of this 
additional evidence, and this case is being remanded for the 
other reasons mentioned, the RO (AMC) should consider this 
additional evidence when readjudicating his claim. See 38 
C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2008); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology 
examination to determine the current 
severity of his bilateral hearing loss.  
If needed, the claims folder should be 
made available to the examiner. 

VA audiologist must fully describe the 
functional effects caused by a hearing 
disability in his or her final report in 
accordance with the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007). 

2. After the above development has been 
completed, adjudicate the claim for an 
initial compensable rating for bilateral 
hearing loss.  If the benefit sought 
remains denied, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


